Citation Nr: 9923576	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  93-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his friend


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1964 to August 
1966.  

This appeal arises from a February 1991 rating decision of 
the Newark, New Jersey Regional Office (RO).  In March 1992, 
the veteran reported that he had relocated to Puerto Rico.  
Thereafter his claim has been handled by the San Juan, Puerto 
Rico RO.  The case was remanded from the Board to the RO in 
February 1995 for additional development of the evidence.

The Board issued a decision in November 1997 denying the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran filed an appeal to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) ( 
hereinafter, "the Court").  In November 1998, the Secretary 
submitted an unopposed motion for remand to the Court.  The 
case is again before the Board pursuant to a December 11, 
1998 Order of the Court wherein the November 1997 Board 
decision was vacated and the case was remanded to the Board 
for readjudication in accordance with the motion for remand.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD that is the result of his 
military experiences in Vietnam.  The Board determined in its 
November 1997 decision that the veteran had submitted a well-
grounded claim.  However the claim was denied on the basis 
that the evidence did not establish that there was a current, 
credible diagnosis of PTSD.  The record before the Board at 
that time included diagnoses of PTSD made by VA in 1990 and a 
private physician in 1995, and based on unverified stressors 
recounted by the veteran.  Also of record were the reports of 
a board of 3 VA psychiatrists in 1992, and a board of 2 VA 
psychiatrists in 1995, who had reviewed the claims folder and 
concluded that the veteran did not have PTSD. 

In addition to establishing a well-grounded claim for PTSD, a 
veteran must establish as follows:  (1)  a current, clear 
medical diagnosis of PTSD; (2)  credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3)  medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
If the claimed stressor is not combat related, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by "credible 
supporting evidence".  On the other hand, if the veteran did 
engage in combat with the enemy, he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the VA finds by clear and convincing evidence that 
a particular asserted stressful event did not occur.  

In the Secretary's November 1998 motion for remand, it was 
noted that the Board had failed to provide adequate reasons 
and bases for its determination.  In particular, it was noted 
that the Board's failure to contact Dr. Mayer and Dr. 
Terdiman violated the "return for clarification 
requirement".  The return for clarification rule provides 
that in reviewing service connection claims for PTSD, the 
Board is required by regulation to return medical reports to 
the RO for clarification rather than simply discounting the 
reports, where the Board doubted the adequacy of 
psychiatrists' undisputed and unequivocal diagnoses of PTSD.  
Cohen v. Brown, 10 Vet. App. 128, 143 (1997).  Accordingly, 
the RO should undertake all necessary steps to locate Drs. 
Mayer and Terdiman and then obtain clarification of their 
examination reports.

The Secretary also found that the Board failed to specify 
whether the veteran had engaged in combat and whether his 
alleged stressors were a result of combat.  Case law provides 
that in making these determinations, consideration must be 
given to the provisions of 38 U.S.C. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims-both as to the evidence that a claimant 
must submit in order to make such a claim well grounded and 
as to the evidence necessary in order to establish service 
connection of a disease or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court has noted that the 
Board "must make specific findings of fact as to whether or 
not the veteran was engaged in combat ... [and] must provide 
adequate reasons or bases for its finding, including a clear 
analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record", and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his own sworn testimony that 
he had engaged in combat; the fact that it was reported that 
he was involved in a battle or campaign (the Court has held 
that this may be a relevant consideration); and the 
application of the benefit-of-the-doubt rule.  Thereafter, a 
direct finding must be made as to combat status.  See Gaines 
v. West, 11 Vet. App. (l998).

If it is not determined that the veteran was involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court analysis divides into two major 
components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

In this case, putative stressor events related by the veteran 
include being involved in firefights, being subject to mortar 
and rocket attacks, being wounded when he stepped on a 
"punji" stick, having a hometown friend killed in Vietnam, 
and witnessing other casualties.  The veteran's enlisted 
record shows that he served in Vietnam from January to July 
1966.  His military occupational specialty was an infantry 
indirect fire crewman.  The only award that he received was 
an expert badge for the rifle.  Records now on file do not 
show that the veteran was entitled to receive any award or 
decoration denoting participation in combat with the enemy.  

The veteran's enlistment qualification record does not 
indicate the unit the veteran was assigned to in Vietnam, the 
dates of assignment, or orders of personnel actions such as 
promotions and awards/commendations.  Pursuant to the October 
1992 response from the Environment Support Group (now the 
U.S. Armed Services Center for Research of Unit Records), the 
RO should contact the U.S. Army Liaison at the National 
Archives and Records Administration in St. Louis, Missouri 
and obtain the veteran's complete Official Military Personnel 
File (OMPF).  In particular, one of the veteran's putative 
stressors relates to the death of a service comrade from his 
hometown.  The October 1992 ESG report corroborates that 
[redacted] died on March [redacted], 1966; however, the 
nature of his death and his unit assignment have not been 
established.  Thus, the RO should obtain DA Form 1300 for 
Pedro Vazquez-Gonzalez as well as ascertaining the unit that 
he was assigned to at the time of his death. 

The RO should then provide the U.S. Armed Services Center for 
Research of Unit Records with all available stressor 
information.  Prior thereto, another attempt should be made 
to obtain more detailed information from the veteran.  The 
importance of his providing this evidence should be made 
clear.  It must then be determined whether any of the 
veteran's putative stressors, if found to have been connected 
to combat, or if not, if any stressor is otherwise 
corroborated, contributed to the veteran's current PTSD 
symptoms.

The veteran should then be afforded a thorough and 
contemporaneous VA psychiatric examination that takes into 
account the records of prior medical treatment.  In this 
regard, all post service mental health care treatment records 
should be obtained. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received mental health treatment since 
service.  Thereafter, the RO should 
obtain legible copies of all records of 
treatment that have not already been 
obtained.  All records, once obtained, 
must be associated with the claims 
folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should undertake all necessary 
steps in order to contact Stuart Mayer, 
Ph.D. (the psychologist who examined the 
veteran for the June 1990 VA psychology 
report at the Jersey City Vet Center) and 
Jerrold Terdiman, M.D. (who performed the 
December 1990 VA psychiatric 
examination).  Once these examiners are 
located, the RO should refer their 
examination reports back to them for 
clarification as to whether there is 
adequate medical evidence of a causal 
nexus between symptomatology and the 
veteran's specific claimed inservice 
stressors, and whether a clear medical 
diagnosis of PTSD is warranted.  In the 
event that either or both of these 
individuals cannot be located, the RO 
should document the steps take to locate 
them.

4.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri (see October 1992 ESG letter for 
address) and obtain the veteran's 
complete Official Military Personnel File 
(OMPF) to include the unit he was 
assigned to in Vietnam and orders of 
personnel actions.  The RO should also 
request DA Form 1300 for Pedro Vazquez-
Gonzalez as well as ascertaining the unit 
that he was assigned to at the time of 
his death in March 1966.

5.  The RO should then make a 
determination on whether the veteran 
engaged in combat with the enemy during 
his duty in Vietnam, or if he was awarded 
a citation connoting combat.  If the 
answer is in the affirmative and his 
alleged stressors are related to such 
combat, the veteran's lay testimony 
regarding such claimed stressors must be 
accepted as conclusive as to their 
occurrence and the further development 
for corroborative evidence, requested 
below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

6.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then  review the file and 
prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 22150 
for verification of the veteran's 
putative stressors.  The Research Unit 
should provide a unit history for the 
time period in question for the veteran's 
unit while he was in Vietnam.

7.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to the 
logical conclusion.  The RO should then 
determine whether the veteran engaged in 
combat with the enemy or, if not, 
indicate which stressor incidents have 
been verified.

8.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a verified stressor 
in service, he should be afforded a 
current VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from his military experiences 
in Vietnam.  It should be stated whether 
a current diagnosis of PTSD is linked to 
a specific corroborated stressor event 
experienced during service pursuant to 
the diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based, with 
reference to those stressors verified by 
the RO, discuss the etiology of the 
veteran's PTSD, and provide all factors 
upon which the diagnosis was made.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










